Gordon, J.
(dissenting).—I dissent. The complaint in this action nowhere alleges that leave had been obtained to bring the suit, and, in my opinion, the court ought not *21io consider anything beyond what appears from the complaint, in determining a demurrer. The order referred to in the opinion comes here upon mere direction of appellant’s attorney; it is no part of the complaint and the ■demurrer is not addressed to it. But, under the statute, the objection that the complaint is insufficient can be raised in this court for the first time, and it was not necessary that the attention of the superior court should have been specifically called to it. Further than that, the demurrer, being in the language of the statute, is sufficient in itself to raise the objection; and, still further, the defect being fatal and the court having reached a right conclusion, it is immaterial by what process of reasoning the same was reached. I think the judgment should be affirmed.